El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El Fiscal del Distrito de Aguadilla imputó a Vicente Borges,, Jr., el hecho de haber voluntariamente cobrado un che-que como verdadero sabiendo que era falso. El acusado alegó su inocencia y, celebrada la vista, la corte lo declaró culpable del delito de falsa representación, previsto y castigadoen el artículo 470 del Código Penal. El acusado apeló y ha sostenido ante este Tribunal Supremo que la Corte de-Distrito erró :• Io. Al declarar sin lugar su moción de non-suit; 2o. Al llegar a conclusiones que no están sostenidas por la prueba, y 3o. Al considerar indispensable que pro-pusiera como testigo de descargo a Aurelio Cruz a fin de-alejar de la mente toda sospecha de que la posesión del che-que por su parte era ilegítima.
La prueba del fiscal consistió en la declaración de los tes-tigos, 1, Dionisio Ríos quien recibió de manos de Vicente.Borges, el acusado, el cheque de que se trata y pagó con él ciertos efectos para un baile. Le devolvieron el resto del valor del cheque en dinero y lo entregó al acusado; 2, Timo-teo Castro comerciante que vendió los efectos y recibió el. cheque. Lo consideró legítimo y lo pasó más adelante; 3, Juan González Mercado que había dado primeramente la orden a Dionisio Ríos de comprar y pagar los efectos para el baile, pero que no tuvo que hacerlo por habérsele adelan-tado el acusado; 4, Salvador Rarea, tesorero de la Junta Escolar de Utuado, cuya firma aparece autorizando el che-que en cuestión y según él no es auténtica, y 5, Joaquín M.. Torres, sub-gerente del American Colonial Bank of Porto-Rico, institución que pagó finalmente el cheque y fué defrau-dada en su importe de diez pesos por haber resultado falsi-ficado.
La prueba de la defensa consistió en las declaraciones, de los testigos, 1, Manuel del Pino que dijo que Aurelio Cruz. *764le había llevado un cheque para que se lo cambiara que no es el mismo que se le pone de manifiesto; 2, Juan Peres que presenció cuando Aurelio Cruz le dió al acusado un cheque por diez pesos para que cobrara el importe de unas pren-das que le debía, habiéndolo hecho así el acusado devolvién-dole en dinero el resto del importe del cheque, y 3, el pro-pio acusado Borges que admitió que había dado a Ríos el che-que y explicó que lo había recibido antes de manos de Aurelio Cruz en la forma indicada por el testigo Pérez. La decla-ración del acusado es amplia y detallada. En una parte de ella, contestando al juez, dijo:
“Aurelio Cruz vive, y me parece que vive en Lares. Estoy seguro de que vive allí ahora. En marzo vivía en Lares. Cuando me detu-vieron en Lares y me fijaron una fianza de mil dólares que se prestó en Lares, yo me encontré con Aurelio Cruz, frente al almacén de Márquez y le referí el resultado de ese cheque y me dijo que a él también se le había llamado por el cheque y que según decía el pú-blico se susurraba que a él también se le había llamado a declarar y se le había exigido una fianza que estoy seguro era de mil pesos o de trescientos pesos; luego de la fianza que tenía de mil dólares, se me bajó a doscientos dólares y cuando fui a hablar con él se molestó mucho y la familia también y me dijeron que a él no se le había exi-gido responsabilidad y yo dije: Entonces, ¿ cargaré yo con la respon-sabilidad? * * * El se molestó por haberlo obligado en este asunto. ’ ’
Terminadas las pruebas, la corte declaró culpable al acu-sado y lo condenó a sufrir un año de prisión en la cárcel del distrito. Al examinar la evidencia, la corte, entre otros particulares, consignó:
“que el acusado tenía en su poder el cheque falso y habiéndosele dado una oportunidad de explicar su legítima posesión real o tenencia del cheque no la ha acreditado en ninguna forma de modo que aleje de la mente toda sospecha o suposición de que tal posesión o tenencia es ilegítima, puesto que el único testigo Aurelio Cruz que según declaración del propio acusado, que pudo haber declarado con respecto á este extremo por ser el que le había entregado el cheque falso según declaración del propio acusado, no ha comparecido ni fué tam-*765poco propuesto como prueba por la defensa, no obstante el residir dicho individuo en Lares lugar de la residencia del acusado.”
Después de haber estudiado cuidadosamente en varias oca-siones esta causa, hemos llegado a la conclusión de que la justicia requiere que se revoque la sentencia apelada y se ordene, la celebración de un nuevo juicio.
Por la parte que hemos transcrito de los hechos declara-dos probados por el juez sentenciador, se puede deducir cuál era el estado de su mente al dictar su sentencia condenato-ria. Fijo su pensamiento en el hecho de no haber presen-tado el acusado como prueba la declaración de Aurelio Cruz, dejó de pesar el valor de la prueba aportada por el acusado, a saber.: su propia declaración y la del testigo Juan Pérez. No hay duda alguna de que hubiese sido conveniente haber llevado al juicio la declaración de Aurelio Cruz. Sin embargo, el acusado no estaba obligado a ello y el mismo Fiscal pudo hacerlo. Además la actuación del acusado en tal extremo tiene una explicación si no convincente por lo menos posiblemente verdadera, ya que por la conversación que tuvo con Cruz podía presumir la actitud que éste iba a asumir en el juicio, limitándose entonces a introducir la única prueba que tenía de su entrevista con Cruz, su propia declaración y la del testigo Pérez.
Bajo tales circunstancias, existiendo motivos justificados para creer que el juez no consideró debidamente la totali-dad de la prueba para dictar su sentencia y teniendo este tribunal fuertes dudas con respecto a la culpabilidad del acu-sado, procede que se revoque la sentencia apelada y se ordene la celebración de un nuevo juicio.

Revocada la sentencia apelada y ordenada la celebración de nn nuevo juicio.

Jueces concurrentes: fáres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.